Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2002

USA v. Stantzos
Precedential or Non-Precedential:

Docket 1-2231




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Stantzos" (2002). 2002 Decisions. Paper 38.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/38


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                        No. 01-2231
                        ___________

                UNITED STATES OF AMERICA



                             v.

                GEORGE KOSTAS STANTZOS,
                                    Appellant
                      ___________

     On Appeal from the United States District Court
         for the Middle District of Pennsylvania

District Court Judge:   The Honorable William W. Caldwell.

             (Action No. 98-CR-00164 (WWC))
                      ___________

       Submitted Under Third Circuit L.A.R. 34.1(a)
                     January 16, 2002

 Before: RENDELL, FUENTES, and MAGILL,     Circuit Judges.

   (Opinion Filed:       January 24, 2002              )
                ________________________

                   MEMORANDUM OPINION
                ________________________
FUENTES, Circuit Judge:
     Appellant George Kostas Stantzos ("Stantzos") takes this appeal
pursuant to 28
U.S.C.    2255, alleging that he received ineffective assistance of counsel
at his trial.
Specifically, Appellant alleges that in allowing his mother to testify at
trial in the absence
of an interpreter, his attorney effectively deprived him of the competent
assistance
guaranteed to him by the Constitution. For the reasons that follow, we
find that Appellant
was not denied the effective assistance of counsel, and we affirm the
District Court's
denial of his 28 U.S.C.    2255 Motion.
     Following a jury trial, Stantzos was convicted under 18 U.S.C.
942(c)(1)(A) for
carrying a firearm in relation to a drug trafficking crime, and on March
3, 1999, he was
sentenced by the District Court to the mandatory term of five years
imprisonment,
consecutive to a sentence of four to eight years imprisonment that he has
received in state
court for the underlying drug offense.
       On November 24, 1999, this Court affirmed Stantzos's conviction,
rejecting his
argument on appeal that there was insufficient evidence that he carried a
gun in relation to
a drug offense. On October 16, 2000, Stantzos filed a 28 U.S.C.    2255
Motion, alleging
that he had received ineffective assistance of counsel, and requesting the
vacation of his
sentence. This motion was denied by the District Court six months later,
and this appeal
followed.
     In order to demonstrate ineffective assistance of counsel, Appellant
must
demonstrate that 1) his attorney's performance was deficient, and 2) that
this deficiency
actively prejudiced his defense. See, e.g., Strickland v. Washington, 466
U.S. 668, 687
(1984). Stantzos alleges that his mother was the only witness other than
himself whose
testimony was capable of establishing that the gun he had on his person
during his
participation in the drug transaction was to be used for self-protection
at the job he was
traveling to, and not in conjunction with the subject transaction.
     We agree with the District Court's conclusion that counsel was not
derelict in
failing to procure an interpreter. Here, the decision not to hire an
interpreter may very
well have been a tactical decision, either because the witness's knowledge
was limited or
because the testimony may have been unfavorable. In any case, Appellant
has failed to
establish that the result of his trial would have been any different in
light of the
substantial evidence in this case. See id.. We therefore agree with the
District Court's
ultimate assessment that the lack of a translator in this case is not a
ground for vacating
Appellant's conviction. Accordingly, for the reasons substantially set
forth in the written
opinion of the District Court, we will AFFIRM.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.

                                             /s/Julio M. Fuentes
                                        ___________________________
                                        Circuit Judge